Case 1:20-cv-11494-IT Document 6-1 Filed 11/10/20 Page 1 of 1



   Rule 4                   FEDERAL RULES OF CIVIL PROCEDURE                                             6
   own after notice to the plaintiff—must dismiss the action without
   prejudice against that defendant or order that service be made
   within a specified time. But if the plaintiff shows good cause for
   the failure, the court must extend the time for service for an ap-
   propriate period. This subdivision (m) does not apply to service in
   a foreign country under Rule 4(f), 4(h)(2), or 4(j)(1).1
     (n) ASSERTING JURISDICTION OVER PROPERTY OR ASSETS.
          (1) Federal Law. The court may assert jurisdiction over prop-
        erty if authorized by a federal statute. Notice to claimants of
        the property must be given as provided in the statute or by
        serving a summons under this rule.
          (2) State Law. On a showing that personal jurisdiction over
        a defendant cannot be obtained in the district where the ac-
        tion is brought by reasonable efforts to serve a summons
        under this rule, the court may assert jurisdiction over the de-
        fendant’s assets found in the district. Jurisdiction is acquired
        by seizing the assets under the circumstances and in the man-
        ner provided by state law in that district.
   (As amended Jan. 21, 1963, eff. July 1, 1963; Feb. 28, 1966, eff. July
   1, 1966; Apr. 29, 1980, eff. Aug. 1, 1980; Pub. L. 97–462, § 2, Jan. 12,
   1983, 96 Stat. 2527, eff. Feb. 26, 1983; Mar. 2, 1987, eff. Aug. 1, 1987;
   Apr. 22, 1993, eff. Dec. 1, 1993; Apr. 17, 2000, eff. Dec. 1, 2000; Apr.
   30, 2007, eff. Dec. 1, 2007; Apr. 29, 2015, eff. Dec. 1, 2015; Apr. 28, 2016,
   eff. Dec. 1, 2016.)
     RULE 4 NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF
   SUMMONS.
                                    (Caption)
     To (name the defendant or—if the defendant is a corporation, part-
   nership, or association—name an officer or agent authorized to receive
   service):
     WHY ARE YOU GETTING THIS?
     A lawsuit has been filed against you, or the entity you rep-
   resent, in this court under the number shown above. A copy of the
   complaint is attached.
     This is not a summons, or an official notice from the court. It
   is a request that, to avoid expenses, you waive formal service of
   a summons by signing and returning the enclosed waiver. To avoid
   these expenses, you must return the signed waiver within (give at
   least 30 days or at least 60 days if the defendant is outside any judicial
   district of the United States) from the date shown below, which is
   the date this notice was sent. Two copies of the waiver form are
   enclosed, along with a stamped, self-addressed envelope or other
   prepaid means for returning one copy. You may keep the other
   copy.
     WHAT HAPPENS NEXT?
     If you return the signed waiver, I will file it with the court. The
   action will then proceed as if you had been served on the date the
   waiver is filed, but no summons will be served on you and you will
     1 Rule 4(m) is set out above as it appears in the Supreme Court order of Apr. 28, 2016. As amended

   by the Supreme Court order of Apr. 29, 2015, the last sentence of Rule 4(m) reads as follows: ‘‘This
   subdivision (m) does not apply to service in a foreign country under Rule 4(f) or 4(j)(1) or to service
   of a notice under Rule 71.1(d)(3)(A).’’ The language added to the last sentence in 2015, ‘‘or to service
   of a notice under Rule 71.1(d)(3)(A)’’, probably should be part of Rule 4(m), but does not appear in
   the 2016 amendment.
